IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

CBST Acquisition, LLC,
Balai Case Number: 1:19cev6

™ Judge Susan J. Dlott

PNC Bank, NA,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference In the United States

District Court for the Southern District of Ohio Western Division to United States Magistrate Judge

Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and
filed with this Court on June 25, 2019 a Report and Recommendation (Doc. 17). Subsequently, the
plaintiff filed objections to such Report and Recommendation (Doc. 19) and defendant filed a response
to the objections.

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered de
novo all of the filings in this matter. Upon consideration of the foregoing, the Court does determine that
such Recommendation should be adopted.

Accordingly, the PNC defendants’ motion to dismiss (Doc. 8) is GRANTED, This case ts
hereby DISMISSED from the docket of this Court.

It is further ORDERED that plaintiffs counsel is directed by separate Order to “show cause”
why the filing of certain allegations and claims in this case does not violate Rule 1 1(b).

IT IS SO ORDERED.

hada) Nett)

Judge Susan J. Dlott -
United States District Court
